United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-3132
                                    ___________

Gary Haggard,                        *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Eastern District of Arkansas.
Kenneth S. Apfel, Commissioner,      *
Social Security Administration,      *
                                     *
            Appellee.                *
                                ___________

                              Submitted: February 12, 1999

                                   Filed: April 13, 1999
                                    ___________

Before WOLLMAN, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

WOLLMAN, Circuit Judge.

       Gary Haggard appeals from the district court’s1 judgment affirming the denial
of his application for social security disability benefits under Title II of the Social
Security Act, 42 U.S.C. § 401 et seq. We affirm.



      1
         The Honorable Jerry Cavaneau, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was submitted by consent of the
parties under 28 U.S.C. § 636(c).
                                         I.

      Haggard is fifty-two years old and has a high-school education. His past
relevant work includes twenty-eight years as a cable repairman for a telephone
company. Haggard filed an application for disability insurance benefits on March 27,
1995, alleging a disability onset date of June 6, 1994. He claimed to be disabled
because of cervical myelopathy2 and the secondary effects of a surgical procedure to
remove a tumor from his spine.

       The Social Security Administration denied Haggard’s application initially and
again on reconsideration. Haggard requested and received a hearing before an
administrative law judge (ALJ) on July 24, 1996. The ALJ evaluated Haggard’s
claim according to the five-step analysis prescribed by the Social Security
Regulations. See 20 C.F.R. §§ 404.1520(a)-(f); see also Bowen v. Yuckert, 482 U.S.
137, 140-42 (1987) (describing the five-step process). The ALJ found that Haggard
met the disability insured status requirements on June 6, 1994, and had not engaged
in substantial employment since that date. At step three, the ALJ found that he
suffered from severe myelopathy. Nonetheless, the ALJ concluded that Haggard did
not have an impairment, or a combination of impairments, which met or equaled the
criteria found in the Listings of Impairments. See Appendix 1, Subpart P,
Regulations No. 4. The ALJ discredited Haggard’s subjective complaints of pain
based on a finding that they were inconsistent with the overall record and failed to
meet the factors set forth in Polaski v. Heckler, 739 F.2d 1320, 1322 (8th Cir. 1984)
(subsequent history omitted). The ALJ further found that although Haggard was
unable to perform work as a cable repairman, he retained the residual functional
capacity to perform light work. Based on the testimony of a vocational expert, the


      2
       “Myelopathy” is “a general term denoting functional disturbances and/or
pathological changes in the spinal cord . . . .” Richard Sloane, The Sloane-Dorland
Annotated Medical-Legal Dictionary 470 (1987).

                                         -2-
ALJ concluded that Haggard could perform a significant number of jobs located in
the regional economy and therefore was not disabled.

       The Appeals Council denied Haggard’s request for further review, and the
ALJ’s decision thereby became the final decision of the Commissioner. Haggard
subsequently appealed to the district court pursuant to 42 U.S.C. § 405(g). The
district court granted the Commissioner’s motion for summary judgment, finding that
substantial evidence supported the Commissioner’s decision to deny Haggard
disability benefits. Haggard raises the following two issues on appeal: (1) whether
the ALJ properly discounted his subjective complaints of pain as not credible and, (2)
whether the hypothetical question presented to the vocational expert accurately
described the full extent of his limitations.

                                         II.

       Our role on review is to determine whether the Commissioner’s findings are
supported by substantial evidence in the record as a whole. See Clark v. Apfel, 141
F.3d 1253, 1255 (8th Cir. 1998). Substantial evidence is relevant evidence which a
reasonable mind would accept as adequate to support the Commissioner’s conclusion.
See Woolf v. Shalala, 3 F.3d 1210, 1213 (8th Cir. 1993). In determining whether the
existing evidence is substantial, “we must consider evidence that detracts from the
[Commissioner’s] decision as well as evidence that supports it.” Id. We may not
reverse the Commissioner’s decision merely because substantial evidence exists in
the record that would have supported a contrary outcome. See Smith v. Shalala, 987
F.2d 1371, 1374 (8th Cir. 1993).

       We first consider Haggard’s argument that the ALJ improperly discredited his
subjective complaints of pain. “As is true in many disability cases, there is no doubt
that the claimant is experiencing pain; the real issue is how severe that pain is.”
Spradling v. Chater, 126 F.3d 1072, 1074 (8th Cir. 1997) (quoting Woolf, 3 F.3d at

                                         -3-
1213). When considering a claimant’s subjective complaints of pain, the ALJ is
required to make a credibility determination by taking into account: (1) the claimant’s
daily activities; (2) the duration, frequency, and intensity of the pain; (3) dosage,
effectiveness, and side effects of medication; (4) precipitating and aggravating
factors; and (5) functional restrictions. Polaski, 739 F.2d at 1322. Other relevant
factors include the claimant’s relevant work history and the absence of objective
medical evidence to support the complaints. Id.

       The ALJ considered the evidence in light of the foregoing factors and
concluded that Haggard’s subjective complaints of pain were not credible to the
extent alleged. The ALJ found that Haggard’s daily activities were inconsistent with
a claim of disabling pain. Haggard testified that he was able to cook some meals,
water the flowers around his house, help his wife paint, watch television, go out for
dinner, occasionally drive an automobile, and occasionally visit with friends.
Although we have acknowledged that a claimant need not be totally bedridden to be
disabled, Haggard’s daily activities do not support a finding of total disability. See
Pena v. Chater, 76 F.3d 906, 908 (8th Cir. 1995); Nguyen v. Chater, 75 F.3d 429 (8th
Cir. 1995); Novotny v. Chater, 72 F.3d 669, 671 (8th Cir. 1995). The ALJ also found
that “the symptomatology suffered by the claimant is not of a duration, frequency or
intensity as to be disabling nor would it preclude the performance of light work,
subject to the following limitations: a sit/stand option, a decrease in his left hand grip
strength, and limited ability of flexing his neck looking up and down.” Admin. Tr.
at 14. We will not disturb the decision of an ALJ who considers, but for good cause
expressly discredits, a claimant’s subjective complaints of pain. See Reed v.
Sullivan, 988 F.2d 812, 815 (8th Cir. 1993). Thus, the evidence as a whole supports
the ALJ’s conclusion that Haggard’s testimony was credible to the extent that he has
some pain, but not to the extent that he cannot perform any type of work. See Woolf,
3 F.3d at 1214.




                                           -4-
       Haggard also argues that the ALJ failed to give adequate weight to the opinions
of his treating physician, Dr. Kenneth Tonymon. See Matthews v. Bowen, 879 F.2d
422, 424 (8th Cir. 1989) (stating that the medical reports of a treating physician are
entitled to greater weight than the opinion of a consulting physician). Dr. Tonymon
stated that Haggard was “having difficulty doing things that [were] required of him
with his upper extremity strength,” and that Haggard was not “in any shape to return
to employment and . . . should go ahead and seek retirement.” Dr. Tonymon’s
opinions, however, are not supported by his own findings or the diagnostic data. A
treating physician’s opinion is afforded less deference when the medical evidence in
the record as a whole contradicts the opinion itself. See Johnson v. Chater, 87 F.3d
1015, 1018 (8th Cir. 1996); Cruze v. Chater, 85 F.3d 1320, 1324-25 (8th Cir. 1996).

        The ALJ concluded that Haggard could not perform the work of a cable
repairman but did possess the ability to perform light sedentary work. The burden
therefore shifted to the Commissioner to prove that a significant number of jobs
existed in the regional economy that Haggard was capable of performing. The ALJ
asked a vocational expert to consider an individual with the same age, education, and
work experience as Haggard with the following limitations: limited ability in flexing
his neck to look up and down, the need for a sit/stand option during an eight-hour
work day, and significant loss of grip strength in his left hand. The vocational expert
testified that such a person could perform the work of a dispatcher or button
reclaimer.

       A vocational expert’s testimony “based on a properly phrased hypothetical
question constitutes substantial evidence.” See Roe v. Chater, 92 F.3d 672, 675 (8th
Cir. 1996) (citations omitted). Haggard argues that the ALJ improperly formulated
the hypothetical question by failing to include the full extent of his limitations.
Specifically, he contends that the ALJ should have included his complaints of pain,
headaches, and carpal tunnel syndrome in the hypothetical question.



                                         -5-
       A hypothetical question “is sufficient if it sets forth the impairments which are
accepted as true by the ALJ.” See Davis v. Shalala, 31 F.3d 753, 755 (8th Cir. 1994)
(quoting Roberts v. Heckler, 783 F.2d 110, 112 (8th Cir. 1985)). In this case, the
hypothetical question included only those limitations supported by the record as a
whole. The ALJ properly reviewed the medical evidence and considered Haggard’s
daily activities and found that, together, they were inconsistent with a claim of total
disability.

      The judgment is affirmed.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -6-